Citation Nr: 0515777	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  98-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a neck disorder, to 
include as due to the veteran's service-connected right knee 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In September 2003, the Board remanded the issue remaining on 
appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a neck disorder.  
Service connection is currently in effet for chronic 
dislocation, right patella, with degenerative joint disease; 
and arthritic changes at zygapophyseal joint L5 on the left. 

In September 2002, a VA examiner opined that it was at least 
as likely as not that the veteran's neck complaints were due 
to the degenerative changes of her cervical a spine and that 
the veteran did not exhibit any gait disturbance; therefore, 
it was at least as likely as not that any neck complaints 
were not related to her service-connected right knee 
disorder.  

In the September 2003 remand, the Board noted that the 
veteran was also complaining that her neck disability was 
related to her service-connected low back disability.  The 
Board remanded the matter for a VA orthopedic examination, to 
include opinions regarding any nexus between the neck 
disability and the right knee and/or low back disabilities.  
Instead of getting an examination, the RO simply forwarded 
the claims folder to the September 2002 examiner for an 
addendum to his previous examination.  In two addenda dated 
in September and October 2004, the examiner opined that the 
veteran's neck disability was not related to her service-
connected right knee disability.  There was no discussion at 
all about whether the low back disability caused or worsened 
the neck disability.  

In view of the foregoing, the Board must find that another 
remand is warranted for the purposes of affording the veteran 
a VA medical examination.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that a remand confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).  

Finally, in March 2005, additional evidence was received from 
the veteran.  This evidence has not been considered by the 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
neck disability.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should render an opinion as to 
whether any current neck disability is at 
least as likely as not (i.e., a 50 
percent or greater likelihood) caused or 
worsened by her service-connected right 
knee or low back disabilities.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




